Exhibit 10.1

 

CREDIT AGREEMENT

July 20, 2007

among

NATIONAL SEMICONDUCTOR CORPORATION,

 

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent

BANK OF AMERICA, N.A.,
as Administrative Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN SECURITIES INC.,
and
MIZUHO CORPORATE BANK (USA),
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents

 

 

 

 

 

 

 

$500,000,000 Senior Unsecured Credit Facility

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1

1.1. Definitions

 

14

1.2. Accounting Terms

 

15

1.3. Interpretation, etc.

 

15

1.4. Times of Day

 

15

 

 

 

SECTION 2. LOANS

 

15

2.1. Loans

 

15

2.2. Pro Rata Shares; Availability of Funds

 

16

2.3. Use of Proceeds

 

16

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

16

2.5. Interest on Loans

 

17

2.6. Conversion/Continuation

 

18

2.7. Default Interest

 

19

2.8. Fees

 

19

2.9. Scheduled Payments/Commitment Reductions

 

19

2.10. Voluntary Prepayments/Commitment Reductions

 

20

2.11. Application of Prepayments

 

21

2.12. General Provisions Regarding Payments

 

21

2.13. Ratable Sharing

 

22

2.14. Making or Maintaining LIBO Rate Loans

 

22

2.15. Increased Costs; Capital Adequacy

 

24

2.16. Taxes; Withholding, etc.

 

25

2.17. Obligation to Mitigate

 

27

2.18. Removal or Replacement of a Lender

 

28

 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

29

3.1. Closing Date

 

29

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

30

4.1. Organization; Requisite Power and Authority; Qualification

 

30

4.2. Due Authorization

 

31

4.3. No Conflict

 

31

4.4. Governmental Consents

 

31

4.5. Binding Obligation

 

31

4.6. Historical Financial Statements

 

31

4.7. No Material Adverse Change

 

32

4.8. Adverse Proceedings, etc.

 

32

4.9. Governmental Regulation

 

32

4.10. Margin Stock

 

32

4.11. Disclosure

 

32

4.12. Patriot Act

 

33

 

ii


--------------------------------------------------------------------------------


 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

 

33

5.1. Financial Statements and Other Reports

 

33

5.2. Existence

 

35

5.3. Payment of Taxes and Claims

 

35

5.4. Maintenance of Properties

 

36

5.5. Insurance

 

36

5.6. Books and Records; Inspections

 

36

5.7. Compliance with Laws

 

36

 

 

 

SECTION 6. NEGATIVE COVENANTS

 

36

6.1. Liens

 

36

6.2. Financial Covenants

 

38

6.3. Fundamental Changes; Disposition of Assets

 

38

6.4. Transactions with Shareholders and Affiliates

 

39

6.5. Conduct of Business

 

39

 

 

 

SECTION 7. EVENTS OF DEFAULT

 

39

7.1. Events of Default

 

39

7.2. Application of Funds

 

41

 

 

 

SECTION 8. THE AGENT

 

42

8.1. Appointment of the Agent

 

42

8.2. Powers and Duties

 

42

8.3. General Immunity

 

42

8.4. Agent Entitled to Act as Lender

 

44

8.5. Lenders’ Representations, Warranties and Acknowledgment

 

44

8.6. Right to Indemnity

 

44

8.7. Successor Agent

 

45

 

 

 

SECTION 9. MISCELLANEOUS

 

46

9.1. Notices

 

46

9.2. Expenses

 

48

9.3. Indemnity

 

48

9.4. Set-Off

 

49

9.5. Amendments and Waivers

 

49

9.6. Successors and Assigns; Participations

 

50

9.7. Independence of Covenants

 

53

9.8. Survival of Representations, Warranties and Agreements

 

53

9.9. No Waiver; Remedies Cumulative

 

53

9.10. Marshalling; Payments Set Aside

 

53

9.11. Severability

 

54

9.12. Obligations Several; Independent Nature of Lenders’ Rights

 

54

9.13. Headings

 

54

9.14. APPLICABLE LAW

 

54

9.15. CONSENT TO JURISDICTION

 

54

9.16. WAIVER OF JURY TRIAL

 

55

9.17. Confidentiality

 

55

 

iii


--------------------------------------------------------------------------------


 

9.18. Counterparts

 

56

9.19. Effectiveness

 

56

9.20. Patriot Act

 

56

9.21. Electronic Execution of Assignments

 

56

9.22. No Advisory or Fiduciary Responsibility

 

56

 

iv


--------------------------------------------------------------------------------


 

APPENDICES:

 

A

Commitments

 

B

Notice Addresses

 

 

 

 

 

 

EXHIBITS:

A-1

Funding Notice

 

A-2

Conversion/Continuation Notice

 

B

Note

 

C

Compliance Certificate

 

D

Opinions of Counsel

 

E

Assignment Agreement

 

F

Certificate Re Non-bank Status

 

G

Closing Date Certificate

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of July 20, 2007, is entered into by and among
NATIONAL SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as Syndication Agent, and BANK OF AMERICA, N.A. (“Bank of America”),
as the Administrative Agent (together with its permitted successors in such
capacity, the “Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Lenders have agreed to extend credit to the Borrower, in an
aggregate amount not to exceed $500,000,000, the proceeds of which will be used
to refinance debt incurred to repurchase shares of capital stock of the
Borrower, and to pay related fees and expenses.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions.  The following terms used herein, including in the preamble,
recitals and exhibits hereto, shall have the following meanings:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person (other than an Eligible Assignee),
means the possession, directly or indirectly, of the power (i) to


--------------------------------------------------------------------------------


vote 5% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agent” as defined in the preamble hereto.

“Agent Parties” as defined in Section 9.1(c).

“Aggregate Amounts Due” as defined in Section 2.13.

“Agreement” means this Credit Agreement, dated as of July    , 2007, as it may
be amended, supplemented or otherwise modified from time to time.

“Applicable Margin” means (a) with respect to LIBO Rate Loans, as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:

Public Debt Rating
S&P/Moody’s

 

Applicable Margin

Level 1
³ BBB+/Baa1

 

0.500%

Level 2
BBB/Baa2

 

0.625%

Level 3
BBB-/Baa3

 

0.750%

Level 4
BB+/Ba1

 

1.000%

Level 5
£ BB/Ba2

 

1.250%

 

and (b) with respect to Base Rate Loans, 0.00%.

“Arrangers” means Goldman Sachs Credit Partners L.P. and Banc of America
Securities LLC.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Agent.

“Assignment Effective Date” as defined in Section 9.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its senior vice presidents (or the equivalent thereof), and
such Person’s chief financial officer, corporate controller, chief legal
officer, general counsel or treasurer.

“Bank of America” as defined in the preamble hereto.

2


--------------------------------------------------------------------------------


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrower Materials” as defined in Section 5.1(h).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of California and, if such day relates to any LIBO Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 40% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of the Borrower or (ii) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of the Borrower;
(b) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the Borrower cease to be occupied by
Persons who either (i) were members of the board of directors of the Borrower on
the Closing Date or (ii) were nominated for election by the board of directors
of the Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors.

“Closing Date” means the date on which the Loans are made.

3


--------------------------------------------------------------------------------


“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Commitment is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Commitments as
of the Closing Date is $500,000,000.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to (i)
Consolidated Net Income, plus, to the extent reducing Consolidated Net Income,
the sum, without duplication, of amounts for (a) Consolidated Interest Expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, and (e) other non-cash employee compensation and
other charges reducing Consolidated Net Income (excluding any such non-cash
charge to the extent that it represents an accrual or reserve for potential cash
charge in any future period or amortization of a prepaid cash charge that was
paid in a prior period), minus (ii) other non-cash gains increasing Consolidated
Net Income for such period (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash gain in any
prior period).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus (ii) any
net extraordinary gains and plus (iii) any net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

4


--------------------------------------------------------------------------------


“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Credit Document” means any of this Agreement, the Notes, if any, and all other
documents, instruments or agreements executed and delivered by the Borrower for
the benefit of the Agent or any Lender in connection herewith.

“Credit Extension” means the making of a Loan.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) which (A)
extends credit or buys loans and (B) is approved by the Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.6, the Borrower, each such approval not to
be unreasonably withheld or delayed; provided, however, that neither the
Borrower nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrower or any of its Subsidiaries or any Facility.

5


--------------------------------------------------------------------------------


“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could reasonably be expected to give rise to the
imposition on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Employee

6


--------------------------------------------------------------------------------


Benefit Plan; or (ix) receipt from the Internal Revenue Service of final,
no-appealable notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code.

“Event of Default” means each of the conditions or events set forth in Section
7.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Multicurrency Credit Agreement” means the Credit Agreement
(Multicurrency) dated as of October 30, 2000, between the Borrower and Bank of
America, N.A., as amended to the date hereof.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided, at any
time prior to the making of the Loans, the Exposure of any Lender shall be equal
to such Lender’s Commitment.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Agent, in its capacity as a Lender, on such day on
such transactions as determined by the Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
the last Sunday of May of each calendar year.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

7


--------------------------------------------------------------------------------


“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“GSCP” as defined in the preamble hereto.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of the Borrower and its Subsidiaries, for the Fiscal Years
ending May 30, 2004, May 29, 2005 and May 28, 2006, consisting of balance sheets
and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Years, and (ii) the unaudited financial statements of the
Borrower and its Subsidiaries as at the most recent Fiscal Quarter ending at
least 60 days prior to the Closing Date, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the three-, six- or nine-month period, as applicable, ending on such date,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of the Borrower that they fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Increased-Cost Lenders” as defined in Section 2.18.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred

8


--------------------------------------------------------------------------------


purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Indemnitees in connection
with any investigative, administrative or judicial proceeding or hearing
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents); or (ii) the commitment letter
(and any related fee letter) delivered by the Agent or any Lender to the
Borrower with respect to the transactions contemplated by this Agreement.

“Indemnitee” as defined in Section 9.3.

“Installment” as defined in Section 2.9.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense for such four-Fiscal Quarter
period.

 

9


--------------------------------------------------------------------------------


“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a LIBO Rate Loan, the last
day of each Interest Period applicable to such Loan.

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one, two, three or six months (i) initially, commencing on the Closing Date
or Conversion/Continuation Date thereof, as the case may be; and (ii)
thereafter, commencing on the day on which the immediately preceding Interest
Period expires; provided that:

(a)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day;

(b)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

(c)           no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“LIBO Rate” means, for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the

 

10


--------------------------------------------------------------------------------


approximate amount of the LIBO Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Loan made by a Lender to the Borrower pursuant to Section 2.1(a).

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, financial condition or
operations, of the Borrower and its Subsidiaries taken as a whole; (ii) the
ability of the Borrower to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect or enforceability against the Borrower of a
Credit Document; or (iv) the rights, remedies and benefits available to, or
conferred upon, the Agent or any Lender under any Credit Document.

“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, which accounts for more than 5% of (i)
the Consolidated gross revenues of the Borrower and its Subsidiaries, (ii)
Consolidated Adjusted EBITDA, or (iii) the consolidated assets of the Borrower
and its Subsidiaries, in each case, as of the last day of the most recently
completed fiscal quarter of the Borrower with respect to which, pursuant to
clauses (a) or (b) of Section 5.1, financial statements have been, or are
required to have been, delivered by the Borrower.

“Maturity Date” means the earlier of (i) the fifth anniversary of the Closing
Date, and (ii) the date that all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

11


--------------------------------------------------------------------------------


“Non-Consenting Lender” as defined in Section 2.18.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.16(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of the Borrower under any
Credit Document, including obligations from time to time owed to the Agent
(including any former Agent), the Lenders or any of them, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to the Borrower, would have accrued on any Obligation,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy proceeding), fees, expenses, indemnification or otherwise.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(h).

“Principal Office” means, for the Agent, such Person’s “Principal Office” as set
forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, as such Person may from time to time designate in
writing to the Borrower, the Agent and each Lender.

“Pro Rata Share” of any Lender means the percentage obtained by dividing (a) the
Exposure of such Lender by (b) the aggregate Exposure of all Lenders.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.  For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin

12


--------------------------------------------------------------------------------


will be set in accordance with Level 5 under the definition of “Applicable
Margin”; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin shall be based upon the higher rating
unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Public Lender” as defined in Section 5.1(h).

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.18.

“Requisite Lenders” means one or more Lenders having or holding Exposure and
representing more than 50% of the Exposure of all Lenders.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in

13


--------------------------------------------------------------------------------


temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office), including branch profits tax, minimum
tax (in lieu of net income tax) and franchise tax imposed by such jurisdiction.

“Terminated Lender” as defined in Section 2.18.

“Type of Loan” means a Base Rate Loan or a LIBO Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.16(c).

1.2.   Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Section
5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable).  Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.

 

14


--------------------------------------------------------------------------------


1.3.   Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix or Exhibit shall be
to a Section, an Appendix or an Exhibit, as the case may be, hereof unless
otherwise specifically provided.  The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. 
The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4.   Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

SECTION 2.   LOANS

2.1   Loans.

(a)   Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to the Borrower in an
amount equal to such Lender’s Commitment.

The Borrower may make only one borrowing under the Commitment which shall be on
the Closing Date.  Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.10(a) and 2.11, all amounts owed hereunder shall be paid in full no later than
the Maturity Date.  Each Lender’s Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Commitment on such date.

(b)   Borrowing Mechanics.

(i)   The Borrower shall deliver to the Agent a fully executed Funding Notice no
later than three days prior to the Closing Date.  Promptly upon receipt by the
Agent of such Funding Notice, the Agent shall notify each Lender of the proposed
borrowing.

(ii)   Each Lender shall make its Loan available to the Agent not later than
11:00 a.m. on the Closing Date, by wire transfer of same day funds in Dollars,
at the Principal Office designated by the Agent.  Upon satisfaction or waiver of
the conditions precedent specified herein, the Agent shall make the proceeds of
the Loans available to the Borrower on the Closing Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
the Agent from the Lenders to be credited to the account of the Borrower at the
Principal Office designated by the Agent or to such other account as may be
designated in writing to the Agent by the Borrower.

 

15


--------------------------------------------------------------------------------


2.2.   Pro Rata Shares; Availability of Funds.

(a)   Pro Rata Shares.  All Loans shall be made by the Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder.

(b)   Availability of Funds.  Unless the Agent shall have been notified by any
Lender prior to the Closing Date that such Lender does not intend to make
available to the Agent the amount of such Lender’s Loan requested on the Closing
Date, the Agent may assume that such Lender has made such amount available to
the Agent on the Closing Date and the Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on the Closing Date.  If such corresponding amount is not in fact made available
to the Agent by such Lender, the Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the Closing Date until the date such amount is paid to the
Agent, at the customary rate set by the Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon the Agent’s demand
therefor, the Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Agent together with interest
thereon, for each day from the Closing Date until the date such amount is paid
to the Agent, at the rate payable hereunder for Base Rate Loans.  Nothing in
this Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.3.   Use of Proceeds.  The proceeds of the Loans shall be applied by the
Borrower to refinance debt incurred to repurchase shares of capital stock of the
Borrower, and to pay related fees and expenses.  No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

2.4.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)   Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(b)   Register.  The Agent (or its agent or sub-agent appointed by it) shall
maintain at the Principal Office a register for the recordation of the names and
addresses of the Lenders and the Loans of each Lender from time to time (the
“Register”).  The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such

16


--------------------------------------------------------------------------------


Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice.  The Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of Section 9.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on the Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect the Borrower’s Obligations in
respect of any Loan.  The Borrower hereby designates Bank of America to serve as
the Borrower’s agent solely for purposes of maintaining the Register as provided
in this Section 2.4, and the Borrower hereby agrees that, to the extent Bank of
America serves in such capacity, Bank of America and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c)   Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to the Agent) at least two Business Days prior to the Closing Date,
the Borrower shall execute and deliver to such Lender (and/or, if applicable and
if so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 9.6) on the Closing Date a Note or Notes to evidence such
Lender’s Loan.

2.5.   Interest on Loans.

(a)   Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i)   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)   if a LIBO Rate Loan, at the LIBO Rate plus the Applicable Margin.

(b)   The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBO Rate Loan, shall be selected by
the Borrower and notified to the Agent and the Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.  If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to the Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c)   In connection with LIBO Rate Loans there shall be no more than five (5)
Interest Periods outstanding at any time.  In the event the Borrower fails to
specify between a Base Rate Loan or a LIBO Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a LIBO
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of the then-current Interest Period for such Loan (or if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan).  In the event the Borrower fails to specify an Interest Period for
any LIBO Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest Period of one
month.  As soon as practicable after 9:00 a.m. on each Interest Rate
Determination Date, the Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the LIBO Rate Loans for which an interest rate is then

17


--------------------------------------------------------------------------------


being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

(d)   Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of LIBO Rate Loans, on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Loan, the last Interest Payment Date with respect to such Loan or, with
respect to a Base Rate Loan being converted from a LIBO Rate Loan, the date of
conversion of such LIBO Rate Loan to such Base Rate Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted to a LIBO Rate Loan, the date of conversion of such Base
Rate Loan to such LIBO Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e)   Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

2.6.   Conversion/Continuation.

(a)   Subject to Section 2.14 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower shall have the option:

(i)   to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided, a LIBO Rate Loan may only be converted on the
expiration of the Interest Period applicable to such LIBO Rate Loan unless the
Borrower shall pay all amounts due under Section 2.14 in connection with any
such conversion; or

(ii)   upon the expiration of any Interest Period applicable to any LIBO Rate
Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a LIBO Rate Loan.

(b)   The Borrower shall deliver a Conversion/Continuation Notice to the Agent
no later than 11:00 a.m. at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBO Rate Loan).  In lieu
of delivering a written Conversion/Continuation Notice, the Borrower may give
the Agent telephonic notice by the required time of any proposed

18


--------------------------------------------------------------------------------


conversion/continuation; provided each such notice shall be promptly confirmed
in writing by delivery of a Conversion/Continuation Notice to the Agent on or
before the applicable date of the continuation/conversion.  Neither the Agent
nor any Lender shall incur any liability to the Borrower in acting upon any
telephonic notice referred to above that the Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of the Borrower or for otherwise acting in good faith.  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBO Rate Loans (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to effect a conversion or continuation in
accordance therewith.

2.7.   Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 7.1(a), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
LIBO Rate Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such LIBO Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans.  Payment or acceptance of the increased
rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the Agent or
any Lender.

2.8.   Fees.

The Borrower agrees to pay to the Agent such fees in the amounts and at the
times separately agreed upon in that certain letter dated as of July 2, 2007
between the Borrower and the Agent.

2.9.   Scheduled Payments/Commitment Reductions.  The principal amounts of the
Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the four quarterly
scheduled Interest Payment Dates applicable to Loans, commencing September 30,
2007:

Amortization Date

 

Installments

September 30, 2007

 

$15,625,000

December 31, 2007

 

$15,625,000

March 31, 2008

 

$15,625,000

June 30, 2008

 

$15,625,000

September 30, 2008

 

$15,625,000

December 31, 2008

 

$15,625,000

 

19


--------------------------------------------------------------------------------


 

Amortization Date

 

Installments

March 31, 2009

 

$15,625,000

June 30, 2009

 

$15,625,000

September 30, 2009

 

$15,625,000

December 31, 2009

 

$15,625,000

March 31, 2010

 

$15,625,000

June 30, 2010

 

$15,625,000

September 30, 2010

 

$15,625,000

December 31, 2010

 

$15,625,000

March 31, 2011

 

$15,625,000

June 30, 2011

 

$15,625,000

September 30, 2011

 

$62,500,000

December 31, 2011

 

$62,500,000

March 31, 2012

 

$62,500,000

June 30, 2012

 

$62,500,000

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary prepayments of the Loans in accordance with
Sections 2.10 and 2.11, as applicable; and (y) the Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Maturity Date.

2.10.   Voluntary Prepayments/Commitment Reductions.

(a)   Any time and from time to time (A) with respect to Base Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount; and (B) with respect to LIBO Rate Loans, the Borrower
may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount.

(b)   All such prepayments shall be made (A) upon not less than one Business
Day’s prior written or telephonic notice in the case of Base Rate Loans; and (B)
upon not less than three Business Days’ prior written or telephonic notice in
the case of LIBO Rate Loans; in each case given to the Agent by 11:00 a.m. on
the date required and, if given by telephone, promptly confirmed in writing to
the Agent (and the Agent will promptly transmit such telephonic or original
notice for Loans by telefacsimile or telephone to each Lender).  Upon the giving
of any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein.  Any such
voluntary prepayment shall be applied as specified in Section 2.11.

 

20


--------------------------------------------------------------------------------


2.11.   Application of Prepayments.

Any prepayment of Loans shall be applied (a) first to Base Rate Loans to the
full extent thereof before application to LIBO Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.14(c) and (b) to the Installments thereof in
inverse order of maturity.

2.12.   General Provisions Regarding Payments.

(a)   All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Agent not later than 11:00 p.m. on the date due at the Principal Office
designated by the Agent for the account of the Lenders; for purposes of
computing interest and fees, funds received by the Agent after that time on such
due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day.

(b)   All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c)   The Agent (or its agent or sub-agent appointed by it) shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by the Agent.

(d)   Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBO
Rate Loans, the Agent shall give effect thereto in apportioning payments
received thereafter.

(e)   Whenever any payment to be made hereunder with respect to any Loan shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest; provided,
however, that, if such extension would cause payment of interest on or principal
of LIBO Rate Loans to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(f)   The Borrower hereby authorizes the Agent to charge the Borrower’s accounts
with the Agent in order to cause timely payment to be made to the Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).

(g)   The Agent shall deem any payment by or on behalf of the Borrower hereunder
that is not made in same day funds prior to 11:00 a.m. to be a non-conforming
payment.  Any such payment shall not be deemed to have been received by the
Agent until the later of (i) the time such funds become available funds, and
(ii) the applicable next Business Day.  The Agent shall give prompt telephonic
notice to the Borrower and each applicable Lender

21


--------------------------------------------------------------------------------


(confirmed in writing) if any payment is non-conforming.  Any non-conforming
payment may constitute or become a Default or Event of Default in accordance
with the terms of Section 7.1(a).  Interest shall continue to accrue on any
principal as to which a non-conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined
pursuant to Section 2.7 from the date such amount was due and payable until the
date such amount is paid in full.

2.13.       Ratable Sharing.  The Lenders hereby agree among themselves that if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Agent and each other Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

2.14.       Making or Maintaining LIBO Rate Loans.

(a)   Inability to Determine Applicable Interest Rate.  In the event that the
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBO Rate Loans, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of LIBO Rate, the Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBO Rate Loans until such time as the Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conver­sion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.

22


--------------------------------------------------------------------------------


(b)   Illegality or Impracticability of LIBO Rate Loans.  In the event that on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Agent) that the making, maintaining or
continuation of its LIBO Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Agent of such determination (which notice the Agent shall promptly transmit to
each other Lender).  Thereafter (1) the obligation of the Affected Lender to
make Loans as, or to convert Loans to, LIBO Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a LIBO Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding LIBO Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination.  Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBO Rate Loan then being requested by the Borrower pursuant
to a Funding Notice or a Conversion/Continuation Notice, the Borrower shall have
the option, subject to the provisions of Section 2.14(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to the Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Agent shall
promptly transmit to each other Lender).  Except as provided in the immediately
preceding sentence, nothing in this Section 2.14(b) shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, LIBO Rate Loans in accordance with the terms hereof.  The
Affected Lender shall use commercially reasonable efforts to promptly notify the
Agent and the Borrower that it is withdrawing the notice referred to in the
first sentence of this Section when the conditions giving rise thereto are no
longer applicable.

(c)   Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to the Lenders of funds borrowed by it to make or carry its LIBO Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any LIBO Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any LIBO Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice

23


--------------------------------------------------------------------------------


or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBO Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its LIBO Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

(d)   Booking of LIBO Rate Loans.  Any Lender may make, carry or transfer LIBO
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e)   Assumptions Concerning Funding of LIBO Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant LIBO Rate
Loans through the purchase of a LIBO deposit bearing interest at the rate
obtained pursuant to the definition of LIBO Rate in an amount equal to the
amount of such LIBO Rate Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such LIBO deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its LIBO Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.14 and
under Section 2.15.

2.15.       Increased Costs; Capital Adequacy.

(a)   Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation
(including, without limitation, Regulation D) or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender; or (iii) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, the
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts

24


--------------------------------------------------------------------------------


(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder.  Such Lender shall
deliver to the Borrower (with a copy to the Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.15(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred more than 180 days prior to the date that such
Lender notifies the Borrower and the Agent of any event described in this
Section (a “Change in Law”) which gives rise to such increased costs and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b)   Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by the Borrower from such Lender of the statement referred to in
the next sentence, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.  Such Lender shall deliver to the Borrower
(with a copy to the Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.15(b), which statement shall be conclusive and binding upon
all parties hereto absent manifest error; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred more than 180 days prior to the date that such Lender notifies
the Borrower and the Agent of any Change in Law which gives rise to such
increased costs and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.16.       Taxes; Withholding, etc.

(a)   Payments to Be Free and Clear.  All sums payable by the Borrower hereunder
and under the other Credit Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax (other

25


--------------------------------------------------------------------------------


than a Tax on the overall net income of any Lender) imposed, levied, collected,
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of the Borrower or by any
federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment.

(b)   Withholding of Taxes.  If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by the Borrower to the Agent or any Lender under any of the
Credit Documents: (i) the Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on the Borrower) for its own account or (if that
liability is imposed on the Agent or such Lender, as the case may be) on behalf
of and in the name of the Agent or such Lender; (ii) the sum payable by the
Borrower in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iii) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (i) above to pay, the
Borrower shall deliver or cause to be delivered to the Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (ii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender) in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender.

(c)   Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to the Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (with required
attachments) (or, in each case, any successor forms), properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either Internal Revenue Service Form
W-8ECI pursuant to clause (i) above, a Certificate re Non-Bank Status

26


--------------------------------------------------------------------------------


together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents. 
Each Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for United States federal income tax
purposes (a “U.S. Lender”) shall deliver to the Agent and the Borrower on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or otherwise prove that it
is entitled to such an exemption.  Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.16(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Agent for transmission
to the Borrower two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI or W-8IMY (with required attachments), or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify the Agent and the Borrower of its inability to deliver any such forms,
certificates or other evidence.  The Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.16(b)(iii) if such Lender
shall have failed (1) to deliver the forms, certificates or other evidence
referred to in the second sentence of this Section 2.16(c), or (2) to notify the
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided, if such Lender shall have
satisfied the requirements of the first sentence of this Section 2.16(c) on the
Closing Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.16(c)
shall relieve the Borrower of its obligation to pay any additional amounts
pursuant this Section 2.16 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

2.17.       Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.14, 2.15 or 2.16,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such

27


--------------------------------------------------------------------------------


Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.14, 2.15
or 2.16 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, funding or maintaining of such Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above.  A certificate as to the amount of any such expenses payable by
the Borrower pursuant to this Section 2.17 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
(with a copy to the Agent) shall be conclusive absent manifest error.

2.18.       Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section  2.14, 2.15 or 2.16, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 9.5(b), the consent of the Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender or Non-Consenting Lender
(the “Terminated Lender”), the Borrower may, by giving written notice to the
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6 and the
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender or a Non-Consenting Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender; (2) on the date of
such assignment, the Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.14(c), 2.15 or 2.16; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender.  Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.

28


--------------------------------------------------------------------------------


SECTION 3.   CONDITIONS PRECEDENT

3.1.         Closing Date.  The obligation of each Lender to make any Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 9.5, of the following conditions on or before the
Closing Date:

(a)   Credit Documents.  The Agent shall have received sufficient copies of each
Credit Document originally executed and delivered by the Borrower for each
Lender.

(b)   Organizational Documents; Incumbency.  The Agent shall have received (i)
sufficient copies of the Borrower’s articles of incorporation, as amended, and
its by-laws, as amended, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, for each Lender, each dated the
Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents;
(iii) resolutions of the Board of Directors or similar governing body of the
Borrower approving and authorizing the execution, delivery and performance of
this Agreement and the other Credit Documents, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (iv) a good standing certificate from the
applicable Governmental Authority of the Borrower’s jurisdiction of
incorporation, organization or formation, dated a recent date prior to the
Closing Date; and (v) such other documents as the Agent may reasonably request.

(c)   Governmental Authorizations and Consents.  The Borrower shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the foregoing shall be in full force
and effect and in form and substance reasonably satisfactory to the Agent.

(d)   Financial Statements.  The Lenders shall have received from the Borrower
the Historical Financial Statements.

(e)   Opinions of Counsel to the Borrower.  The Lenders shall have received
originally executed copies of the favorable written opinion of Latham & Watkins
LLP, counsel for the Borrower, in the form of Exhibit D hereto, dated as of the
Closing Date (and the Borrower hereby instructs such counsel to deliver such
opinions to the Agent and the Lenders).

(f)   Fees.  The Borrower shall have paid to the Agent the fees payable on the
Closing Date referred to in Section 2.8.

(g)   Closing Date Certificate.  The Borrower shall have delivered to the Agent
an originally executed Closing Date Certificate, together with all attachments
thereto.

(h)   No Litigation.  There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Agent, singly or in the
aggregate, materially impairs any of the other transactions contemplated by the
Credit Documents, or that could reasonably be expected to have a Material
Adverse Effect.

29


--------------------------------------------------------------------------------


(i)   Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Agent and its counsel shall be satisfactory in form and
substance to the Agent and such counsel, and the Agent and such counsel shall
have received all such counterpart originals or certified copies of such
documents as the Agent may reasonably request.

(j)   Letter of Direction.  The Agent shall have received a duly executed letter
of direction from the Borrower addressed to the Agent, on behalf of itself and
the Lenders, directing the disbursement on the Closing Date of the proceeds of
the Loans made on such date.

(k)   Patriot Act.  Prior to the Closing Date, the Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

(l)   Existing Indebtedness.  On the Closing Date, the Borrower shall have
repaid in full, or shall have made arrangements such that substantially
contemporaneously with the initial Loans it will repay in full, all indebtedness
outstanding under the Credit Agreement dated as of June 7, 2007 among the
Borrower, the lenders parties thereto and GSCP, as lead arranger and
administrative agent.

(m)   Funding Notice.  The Agent shall have received a fully executed and
delivered Funding Notice as required pursuant to Section 2.1(b)(i);

(n)   Representation and Warranties.  As of the Closing Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of that
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true
and  correct in all material respects on and as of such earlier date; and

(o)   Event of Default.  As of the Closing Date, no event shall have occurred
and be continuing or would result from the consummation of the Credit Extension
that would constitute an Event of Default or a Default.

SECTION 4.   REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Credit Extension to be made thereby, the Borrower represents and warrants to
each Lender, on the Closing Date, that the following statements are true and
correct:

4.1.         Organization; Requisite Power and Authority; Qualification.  The
Borrower (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents
and to carry out the transactions contemplated thereby, and (c) is qualified to
do

 

30


--------------------------------------------------------------------------------


business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2.         Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of the Borrower.

4.3.         No Conflict.  The execution, delivery and performance by the
Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to the
Borrower or any of its Subsidiaries, (ii) the articles of incorporation, as
amended, or by-laws, as amended, of the Borrower, or (iii) any order, judgment
or decree of any court or other agency of government binding on the Borrower or
any of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Borrower or any of its Subsidiaries; (c) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
the Borrower or any of its Subsidiaries; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of the Borrower or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date and disclosed in writing to the Lenders.

4.4.         Governmental Consents.  The execution, delivery and performance by
the Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for such registrations, consents
or approvals which have been obtained on or before the Closing Date.

4.5.         Binding Obligation.  Each Credit Document has been duly executed
and delivered by the Borrower and is the legally valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

4.6.         Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has any contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole.

31


--------------------------------------------------------------------------------


4.7.         No Material Adverse Change.  Since May 28, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.8.         Adverse Proceedings, etc.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.9.         Governmental Regulation.  Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
the Borrower nor any of its Subsidiaries is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

4.10.       Margin Stock.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the Loans made to the Borrower will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.

4.11.       Disclosure.  No representation or warranty of the Borrower contained
in any Credit Document or in any other documents, certificates or written
statements furnished to the Agent or any Lender by or on behalf of the Borrower
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby, when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to the Borrower, in the
case of any document not furnished by either of them) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.  There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other

32


--------------------------------------------------------------------------------


documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated hereby.

4.12.       Patriot Act.  To the extent applicable, the Borrower is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5.   AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations, the Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
5.

5.1.         Financial Statements and Other Reports.  The Borrower will deliver
to the Agent (on behalf of itself and the Lenders):

(a)   Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

(b)   Annual Financial Statements.  As soon as available, and in any event
within 90 days after the end of each Fiscal Year, commencing with the Fiscal
Year in which the Closing Date occurs, (i) the consolidated balance sheets of
the Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of KPMG LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower, and reasonably satisfactory to the Agent (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and

33


--------------------------------------------------------------------------------


their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial state­ments) and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards);

(c)   Compliance Certificate.  Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;

(d)   Statements of Reconciliation after Change in Accounting Principles.  If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Agent;

(e)   Notice of Default.  Promptly upon any Authorized Officer of the Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Borrower with respect
thereto; (ii) that any Person has given any notice to the Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 7.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action the
Borrower has taken, is taking and proposes to take with respect thereto;

(f)   Notice of Litigation.  Promptly upon any Authorized Officer of the
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by the Borrower
to the Lenders, or (ii) any material development in any Adverse Proceeding that,
in the case of either clause (i) or (ii), could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters;

(g)   Other Information.  (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders other than
the Borrower or another Subsidiary of the Borrower, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any of its Subsidiaries with any securities exchange or with
the Securities and

34


--------------------------------------------------------------------------------


Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by the Borrower
or any of its Subsidiaries to the public concerning material developments in the
business of the Borrower or any of its Subsidiaries, and (B) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Agent or any Lender; and

(h)   Certification of Public Information.  The Borrower hereby acknowledges
that (a) the Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute non-public information
regarding the Borrower and its Subsidiaries and their businesses identified as
such by the Borrower, they shall be treated as set forth in Section 9.17); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

5.2.         Existence.  Except as otherwise permitted under Section 6.4, the
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, neither the Borrower
(other than with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to the Lenders.

5.3.         Payment of Taxes and Claims.  The Borrower will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises (other than de minimus Taxes) before any penalty or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies, but not including any de minimus claims) for sums that have become due
and payable and that by law have or may become a Lien upon any of its properties
or assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and

35


--------------------------------------------------------------------------------


diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor.  The Borrower will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than the Borrower or any of its Subsidiaries).

5.4.         Maintenance of Properties.  The Borrower will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Borrower and its Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

5.5.         Insurance.  The Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Borrower and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

5.6.         Books and Records; Inspections.  The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of the Borrower and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

5.7.         Compliance with Laws.  The Borrower will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.   NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations, the Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
6.

6.1.         Liens.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired

36


--------------------------------------------------------------------------------


or licensed, or any income, profits or royalties therefrom, or file or permit
the filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under the intellectual property laws, rules or procedures,
except:

(a)   Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

(b)   statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(c)   Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(d)   easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(e)   any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(f)   Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(g)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(i)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(j)   non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by the Borrower or any of its
Subsidiaries in the ordinary

37


--------------------------------------------------------------------------------


course of business and not interfering in any respect with the ordinary conduct
of or materially detracting from the value of the business of the Borrower or
such Subsidiary;

(k)   Liens securing purchase money Indebtedness; provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness;

(l)   Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (a) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any Subsidiary in excess of those set forth by regulations
promulgated by the Federal Reserve Bank, and (b) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution;

(m)   Liens on assets of any Person that becomes a Subsidiary after the date of
this Agreement, provided that such Liens existed at the time of such acquisition
of such Person and were not created in anticipation thereof or for purposes of
circumventing this Agreement;

(n)   Liens on assets acquired by the Borrower or any of its Subsidiaries after
the date of this Agreement, provided that such Liens existed at the time of such
acquisition and were not created in anticipation thereof or for purposes of
circumventing this Agreement;

(o)   Extensions, renewals or replacements of any Liens referred to in the
foregoing clauses (k), (m) and (n), provided that (i) the principal amount of
Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and (ii) such extension, renewal or replacement Liens shall be limited to all or
part of the same property and improvement thereon which secured the Indebtedness
so secured at the time of such extension, renewal or replacement; and

(p)   other Liens securing Indebtedness in an aggregate amount not to exceed 10%
of the total assets of the Borrower and its Subsidiaries at any time
outstanding.

6.2.         Financial Covenants.

(a)   Interest Coverage Ratio.  The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending August 26, 2007, to be less than 5.00 to 1.00.

(b)   Leverage Ratio.  The Borrower shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
August 26, 2007, to exceed 2.75 to 1.00.  For purposes of calculating the
Leverage Ratio on any date, if the Borrower or any of its Subsidiaries shall
have made an acquisition during the preceding four Fiscal Quarters, Consolidated
Adjusted EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.

6.3.         Fundamental Changes; Disposition of Assets.  The Borrower shall not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned

38


--------------------------------------------------------------------------------


or hereafter acquired) to, any Person, or permit any of its Subsidiaries to do
so, except that (a) any Subsidiary of the Borrower may merge or consolidate with
or into, or dispose of assets to, any other Subsidiary of the Borrower or the
Borrower and in connection therewith such Subsidiary may be liquidated or
dissolved, (b) the Borrower and its Subsidiaries may liquidate or dissolve any
business, including any Subsidiary, that has been determined by the Borrower’s
chief executive officer or chief financial officer in good faith to be of
immaterial importance to the total business conducted by the Borrower and its
Subsidiaries taken as a whole, (c) the Borrower or a Subsidiary of the Borrower
may merge or consolidate with or into, or dispose of assets to, any other Person
so long as the Borrower or such Subsidiary is the surviving corporation and (d)
the Borrower and its Subsidiaries may make dispositions not otherwise permitted
hereunder that are made for fair market value, provided that the aggregate book
value of all such assets or property so sold by the Borrower and its
Subsidiaries shall at no time exceed an amount equal to 10% of the total assets
of the Borrower and its Subsidiaries (determined as of the date hereof);
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.

6.4.         Transactions with Shareholders and Affiliates.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower on terms that are less favorable to the Borrower or
that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) reasonable and customary fees paid
to members of the board of directors (or similar governing body) of the Borrower
and its Subsidiaries, (b) compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the ordinary
course of business and (c) any transaction between or among the Borrower and its
wholly-owned Subsidiaries.

6.5.         Conduct of Business.  From and after the Closing Date, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by the Borrower on the Closing
Date and similar or related businesses and any business that is complementary to
or a reasonable extension of such business and (ii) such other lines of business
as may be consented to by the Requisite Lenders.

SECTION 7.   EVENTS OF DEFAULT

7.1.         Events of Default.  If any one or more of the following conditions
or events shall occur:

(a)   Failure to Make Payments When Due.  Failure by the Borrower to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five days after the date due; or

(b)   Default in Other Agreements.  (i) Failure of the Borrower or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in

39


--------------------------------------------------------------------------------


respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 7.1(a)) in an aggregate principal amount of $50,000,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by the Borrower with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

(c)   Breach of Certain Covenants.  Failure of the Borrower to perform or comply
with any term or condition contained in Section 2.3, Sections 5.1(a), 5.1(b),
5.1(c) and 5.1(e), Section 5.2 or Section 6; or

(d)   Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by the Borrower in any
Credit Document or in any statement or certificate at any time given by the
Borrower or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e)   Other Defaults Under Credit Documents.  The Borrower shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 7.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an Authorized Officer of the Borrower
becoming aware of such default or (ii) receipt by the Borrower of written notice
from the Agent or any Lender of such default; or

(f)   Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Material Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against the Borrower or any
of its Material Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of its Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Borrower or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or

 

40


--------------------------------------------------------------------------------


(g)   Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) The Borrower or
any of its Material Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any of its Material Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) the Borrower or any of
its Material Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of the Borrower or any of its
Material Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 7.1(f); or

(h)   Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against the Borrower or any of its Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i)   Dissolution.  Any order, judgment or decree shall be entered against the
Borrower decreeing the dissolution or split up of the Borrower and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or

(j)   Employee Benefit Plans.  (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $50,000,000; or (ii) there
exists any fact or circumstance that reasonably could be expected to result in
the imposition of a Lien or security interest under Section 412(n) of the
Internal Revenue Code or under ERISA with respect to any Pension Plan.

(k)   Change of Control.  A Change of Control shall occur;

THEN, (1) upon the occurrence of any Event of Default described in Section
7.1(f) or 7.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Borrower by the Agent,
each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Borrower: (I) the unpaid principal
amount of and accrued interest on the Loans and (II) all other Obligations.

7.2.         Application of Funds.  After the exercise of remedies provided for
in Section 7.1 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 7.1), any amounts received on
account of the Obligations shall be applied by the Agent in the following order:

41


--------------------------------------------------------------------------------


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Section 2.15 or
2.16) payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Section 2.15 or 2.16, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by law.

SECTION 8.   THE AGENT

8.1.         Appointment of the Agent.  Bank of America is hereby appointed the
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Bank of America to act as the Agent in accordance with the terms
hereof and the other Credit Documents.  The Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable.  The provisions of this Section 8(other than
Section 8.7)  are solely for the benefit of the Agent and the Lenders and the
Borrower shall not have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, the Agent
shall act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries.

8.2.         Powers and Duties.  Each Lender irrevocably authorizes the Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to the Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto.  The
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents.  The Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  Neither the Agent nor any Arranger shall have, by reason hereof or
any of the other Credit Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the Agent or
any Arranger any obligations in respect hereof or any of the other Credit
Documents except as expressly set forth herein or therein.

8.3.         General Immunity.

(a)   No Responsibility for Certain Matters.  Neither the Agent nor any Arranger
shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written

42


--------------------------------------------------------------------------------


or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by the Agent or any
Arranger to the Lenders or by or on behalf of the Borrower or any Lender or in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of the Borrower or any other
Person liable for the payment of any Obligations, nor shall the Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.  Anything contained herein to the
contrary notwithstanding, the Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans.

(b)   Exculpatory Provisions.  Neither the Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders for any
action taken or omitted by the Agent under or in connection with any of the
Credit Documents except to the extent caused by the Agent’s gross negligence or
willful misconduct.  The Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
the Agent shall have received instructions in respect thereof from the Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.5) and, upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be), the Agent shall be entitled
to act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions.  Without
prejudice to the generality of the foregoing, (i) the Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Borrower and its Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against the Agent as a result of the Agent acting
or (where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of the Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 9.5).

(c)   Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates.  The
exculpatory, indemnification and other provisions of this Section 8.3 and of
Section 8.6 shall apply to any the Affiliates of the Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.  All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8.3 and of Section 8.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein.  Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights,

43


--------------------------------------------------------------------------------


benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Borrower and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Agent and not to the
Borrower, any Lender or any other Person and none of the Borrower, any Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

8.4.         Agent Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, the Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, the Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity.  The Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
the Borrower for services in connection herewith and otherwise without having to
account for the same to the Lenders.

8.5.         Lenders’ Representations, Warranties and Acknowledgment.

(a)   Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries.  Neither the Agent nor any Arranger shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of the Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and neither the Agent nor any Arranger shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.

(b)   Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by the Agent, the
Requisite Lenders or the Lenders, as applicable on the Closing Date.

8.6.         Right to Indemnity.  Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Agent, to the extent that the Agent
shall not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the

44


--------------------------------------------------------------------------------


Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Credit Documents or otherwise in its capacity as
the Agent in any way relating to or arising out of this Agreement or the other
Credit Documents; provided that (i) no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements if such Lender has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction that such liability resulted from the Agent’s gross
negligence or willful misconduct.  If any indemnity furnished to the Agent for
any purpose shall, in the opinion of the Agent, be insufficient or become
impaired, the Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished, (ii) in no event shall this sentence require any Lender to indemnify
the Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof, (iii) this sentence shall not be deemed to require any
Lender to indemnify the Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence, and (iv) nothing in this sentence
shall be deemed to affect the Borrower’s reimbursement obligations.

8.7.         Successor Agent.  The Agent may resign at any time by giving thirty
days’ prior written notice thereof to the Lenders and the Borrower, and the
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Borrower and the Agent and
signed by the Requisite Lenders.  Upon any such notice of resignation or any
such removal, the Requisite Lenders shall have the right, with the consent of
the Borrower (except during the continuance of an Event of Default), such
consent not to be unreasonably withheld or delayed, to appoint a successor
Agent.  Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, after consent of the Borrower, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and the retiring or removed Agent shall
promptly transfer to such successor Agent all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Agent under the Credit Documents, whereupon such retiring or removed
Agent shall be discharged from its duties and obligations hereunder.  If the
Requisite Lenders have not appointed a successor agent, the Agent shall have the
right, with the consent of the Borrower (not to be unreasonably withheld or
delayed), to appoint a financial institution to act as Agent hereunder and in
any case, the Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation.  If neither the Requisite Lenders nor the
Agent shall have appointed a successor to the Agent, the Requisite Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring the Agent.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent hereunder.

45


--------------------------------------------------------------------------------


SECTION 9.   MISCELLANEOUS

9.1.         Notices.

(a)   Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)            if to the Borrower or the Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Appendix B; and

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)   Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Agent that it
is incapable of receiving notices under such Section by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY

46


--------------------------------------------------------------------------------


OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)   Change of Address, Etc.  Each of the Borrower and the Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.  Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e)   Reliance by Agent and Lenders.  The Agent and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, provided, the
Borrower shall not have any obligation to any Indemnitee (as defined below)
hereunder with respect to any Indemnified Liabilities to the extent the Borrower
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction that such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee.  All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

47


--------------------------------------------------------------------------------


9.2.         Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for the Borrower; (c) the reasonable fees,
expenses and disbursements of counsel to the Agent and the Arrangers in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower; (d) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (e) all
other actual and reasonable costs and expenses incurred by the Agent and the
Arrangers in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (f) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees and costs of settlement, incurred by the Agent and the Lenders in enforcing
any Obligations of or in collecting any payments due from the Borrower hereunder
or under the other Credit Documents by reason of such Default or Event of
Default or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

9.3.         Indemnity.

(a)   In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, the Agent, the Arrangers and each Lender and the officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and Affiliates of the Agent, each Arranger and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
the Borrower shall not have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction that such Indemnified Liabilities arise from the
gross negligence or willful misconduct of that Indemnitee.  To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the Borrower shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b)   To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against each Lender, each Arranger,
the Agent and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages  (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event

48


--------------------------------------------------------------------------------


occurring in connection therewith, and the Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

9.4.         Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by the
Borrower at any time or from time to time subject to the consent of the Agent
(such consent not to be unreasonably withheld or delayed), without notice to the
Borrower or to any other Person (other than the Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of the Borrower against and on account of the obligations
and liabilities of the Borrower to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured.

9.5.         Amendments and Waivers.

(a)   Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 9.5(b) and 9.5(c), no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by the
Borrower therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement to cure
any ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

(b)   Affected Lenders’ Consent.  Without the written consent of each Lender
that would be affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i)   extend the scheduled final maturity of any Loan or Note;

(ii)   waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)   reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee or any premium payable hereunder;

(iv)   extend the time for payment of any such interest or fees;

(v)   reduce the principal amount of any Loan;

49


--------------------------------------------------------------------------------


(vi)   amend, modify, terminate or waive any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”; or

(viii)   consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document.

(c)   Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
therefrom, shall:

(i)   amend, modify, terminate or waive any provision of Section 8 as the same
applies to the Agent, or any other provision hereof as the same applies to the
rights or obligations of the Agent, in each case without the consent of the
Agent; or

(ii)   amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Arranger, or any other provision hereof as the same applies to
the rights or obligations of an Arranger, in each case without the consent of
such Arranger.

(d)   Execution of Amendments, etc.  The Agent may, but shall have no obligation
to, with the concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by the Borrower, on
the Borrower.

9.6.         Successors and Assigns; Participations.

(a)   Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders.  Neither the
Borrower’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by the Borrower without the prior written consent of all
Lenders.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agent, the Arrangers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)   Register.  The Borrower, the Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in Section
9.6(d).  Each

 

50


--------------------------------------------------------------------------------


assignment shall be recorded in the Register on the Business Day the Assignment
Agreement is received by the Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to the Borrower and a copy of such Assignment
Agreement shall be maintained.  The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date.”  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c)   Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan) to any Person meeting the criteria of the
definition of the term of “Eligible Assignee” upon the giving of notice to the
Borrower and the Agent; provided, further each such assignment pursuant to this
Section 9.6(c) shall be in an aggregate amount of not less than $2,500,000 (or
such lesser amount as may be agreed to by the Borrower and the Agent or as shall
constitute the amount of the Loan of the assigning Lender).

(d)   Mechanics.  Assignments of Loans by Lenders may be made with a manually
executed Assignment Agreement and delivery to the Agent of an Assignment
Agreement.  Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to the Agent such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.16(c), together with payment to the
Agent of a registration and processing fee of $3,500 (except that no such
registration and processing fee shall be payable (y) in connection with an
assignment by or to GSCP or any Affiliate thereof or (z) in the case of an
Assignee which is already a Lender or is an Affiliate or Related Fund of a
Lender).

(e)   Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or 
loans such as the applicable Commit­ments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 9.6, the disposition of such Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control).

(f)   Effect of Assignment.  Subject to the terms and conditions of this Section
9.6, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been

51


--------------------------------------------------------------------------------


assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 9.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, and (y) such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); and (iii) if any such assignment occurs after the issuance of
any Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to the Agent for cancellation, and thereupon the Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the outstanding Loans of the assignee and/or the assigning Lender.

(g)   Participations.

(i)   Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

(ii)   The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not have the right to approve any
amendment, modification or waiver of any provision of this Agreement or any Note
except to the extent any such amendment, modification or waiver that would (A)
extend the final scheduled maturity of any Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof) or (B)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement.

(iii)     The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent, (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.16 as though it were a Lender and (z) such Participant
agrees to be subject to Section 2.17 as though it were a Lender; provided
further that, except as specifically set forth in clauses (x) and (y) of this
sentence, nothing herein shall require any notice to the Borrower or

52


--------------------------------------------------------------------------------


any other Person in connection with the sale of any participation.  To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 9.4 as though it were a Lender.

(h)   Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 9.6 any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that no Lender, as between the Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

9.7.         Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

9.8.         Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of the Borrower set forth in Sections 2.14(c), 2.15, 2.16, 9.2, 9.3
and 9.4 and the agreements of the Lenders set forth in Sections 2.13, 8.3(b) and
8.6 shall survive the payment of the Loans and the termination hereof.

9.9.         No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to the Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

9.10.       Marshalling; Payments Set Aside.  Neither the Agent nor any Lender
shall be under any obligation to marshal any assets in favor of the Borrower or
any other Person or against or in payment of any or all of the Obligations.  To
the extent that the Borrower makes a payment or payments to the Agent or the
Lenders (or to the Agent, on behalf of the Lenders), or the Agent or the Lenders
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any

53


--------------------------------------------------------------------------------


other party under any bankruptcy law, any other state or federal law, common law
or any equitable cause, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such setoff had not
occurred.

9.11.       Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.12.       Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

9.13.       Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

9.14.       APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.15.       CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
THE BORROWER ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 9.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES

54


--------------------------------------------------------------------------------


THAT THE AGENT, THE ARRANGERS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

9.16.       WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/THE BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.17        Confidentiality.  The Agent, each Arranger and each Lender shall
hold all non-public information regarding the Borrower and its Subsidiaries and
their businesses identified as such by the Borrower and obtained by such Lender
pursuant to the requirements hereof in accordance with such Lender’s customary
procedures for handling confidential information of  such nature, it being
understood and agreed by the Borrower that, in any event, the Agent, each
Arranger and each Lender may make (i) disclosures of such information to
Affiliates of such Lender, such Arranger or the Agent and to their respective
agents and advisors (and to other Persons authorized by a Lender, an Arranger or
the Agent to organize, present or disseminate such information in connection
with disclosures otherwise made in accordance with this Section 9.17), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative

55


--------------------------------------------------------------------------------


transaction relating to the Borrower and its obligations (provided, such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 9.17 or other
provisions at least as restrictive as this Section 9.17), (iii) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Borrower received by it from the
Agent, any Arrangers or any Lender, and (iv) disclosures required or requested
by any governmental agency or representative thereof or by the NAIC or pursuant
to legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender, each Arranger and the Agent shall
make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information.  In
addition, the Agent, each Arranger and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agent, the Arrangers and the Lenders in connection with the
administration and management of this Agreement and the other Credit Documents.

9.18.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

9.19.       Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

9.20.       Patriot Act.  Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.

9.21.       Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

9.22.       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Note), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agent and the Arrangers

56


--------------------------------------------------------------------------------


are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) the Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Agent nor any Arranger
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[Remainder of page intentionally left blank]

 

57


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NATIONAL SEMICONDUCTOR CORPORATION

 

 

 

 

By:

/s/ Lewis Chew

 

Name:

Lewis Chew

 

Title:

Senior Vice President, Finance and

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Agent

 

 

 

 

By:

/s/ Dora A. Brown

 

 

Name: Dora A. Brown

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

By:

/s/ Christina Felsing

 

 

Name: Christina Felsing

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as a Lender

 

 

 

 

By:

/s/ Bruce Mendelsohn

 

 

Name: Bruce Mendelsohn

 

 

Title: Authorized Signatory

 


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Anthony Galea

 

 

Name: Anthony Galea

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

MIZUHO CORPORATE BANK (USA),

 

as a Lender

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name: Bertram H. Tang

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ Yoshihiro Hyakutome

 

 

Name: Yoshihiro Hyakutome

 

 

Title: General Manager

 


--------------------------------------------------------------------------------


 

BNP PARIBAS,

 

as a Lender

 

 

 

 

By:

/s/ Stuart Darby

 

 

Name: Stuart Darby

 

 

Title: Director

 

 

 

 

By:

/s/ Jamie Dillon

 

 

Name: Jamie Dillon

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

KBC BANK,

 

as a Lender

 

 

 

 

By:

/s/ William Cavanaugh

 

 

Name: William Cavanaugh

 

 

Title: Vice President

 

By:

/s/ Sandra T. Johnson

 

 

Name: Sandra T. Johnson

 

 

Title: First Vice President

 


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Allan B. Miner

 

 

Name: Allan B. Miner

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

By:

/s/ Chris Motley

 

 

Name: Chris Motley

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,

 

as a Lender

 

 

 

By:

/s/ Daniel McAneney

 

 

Name: Daniel McAneney

 

 

Title: Authorized signatory

 

By:

/s/ Barry Heraty

 

 

Name: Barry Heraty

 

 

Title: Authorized signatory

 


--------------------------------------------------------------------------------


 

BAYERISCHE LANDESBANK,

 

as a Lender

 

 

 

 

By:

/s/ Matthew DeCarlo

 

 

Matthew DeCarlo

 

 

Vice President

 

By:

/s/ Donna M. Quilty

 

 

Donna M. Quilty

 

 

Vice President

 


--------------------------------------------------------------------------------


 

COMERICA WEST INCORPORATED,

 

as a Lender

 

 

 

 

By:

/s/ Elise M. Walker

 

 

Name: Elise M. Walker

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/ Karen Dahl

 

 

Name: Karen Dahl

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Holland H. Williams

 

 

Name: Holland H. Williams

 

 

Title: AVP

 


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Garry Handelman

 

 

Name: Garry Handelman

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------


 

APPENDIX A
TO CREDIT AGREEMENT

Commitments

Lender

 

Commitment

 

Pro
Rata Share

Goldman Sachs Credit Partners L.P.

 

$

46,000,000

 

9.2%

Bank of America, N.A.

 

$

46,000,000

 

9.2%

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

8.0%

Mizuho Corporate Bank (USA)

 

$

40,000,000

 

8.0%

Sumitomo Mitsui Banking Corporation

 

$

40,000,000

 

8.0%

BNP Paribas

 

$

40,000,000

 

8.0%

KBC Bank

 

$

40,000,000

 

8.0%

Union Bank of California, N.A.

 

$

40,000,000

 

8.0%

Fifth Third Bank

 

$

24,000,000

 

4.8%

The Governor and Company of the Bank of Ireland

 

$

24,000,000

 

4.8%

Bayerische Landesbank

 

$

24,000,000

 

4.8%

Comerica Bank

 

$

24,000,000

 

4.8%

Northern Trust Company

 

$

24,000,000

 

4.8%

US Bank National Association

 

$

24,000,000

 

4.8%

Wachovia Bank, National Association

 

$

24,000,000

 

4.8%

Total

 

$

500,000,000

 

100%

 

APPENDIX A-1


--------------------------------------------------------------------------------


APPENDIX B
TO CREDIT AGREEMENT

Notice Addresses

NATIONAL SEMICONDUCTOR CORPORATION

2900 Semiconductor Road
Mail Stop G3-135
Santa Clara, CA  95052-8090
Attention:  General Counsel
Facsimile:  (408) 733-0293

with a copy to:

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000
San Francisco, CA 94111-2562
Attention:  Ken Blohm
Facsimile:   415-395-8095

APPENDIX B-2


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
the Agent’s Principal Office and as a Lender:

Bank of America
Agency Management
WA1-501-32-37
800 Fifth Avenue, Floor 32
Seattle WA  98104

Attn:  Dora Brown, Vice President
Telephone:  206-358-0101
FAX: 206-358-0971
email: dora.a.brown@bankofamerica.com

with a copy to:

 

SHEARMAN & STERLING LLP

599 Lexington Avenue
New York, NY 10022

Attn:  Susan L. Hobart
FAX:  646-848-7848
enail:  shobart@shearman.com

 

APPENDIX B-3


--------------------------------------------------------------------------------